     CASE 0:08-cv-05758-MJD-SER Document 181 Filed 03/19/19 Page 1 of 4



                   UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF MINNESOTA


_________________________________
In re: Baycol Products Litigation

UNITED STATES OF AMERICA ex rel.
LAURIE SIMPSON,                                           Honorable Michael J. Davis
                                                          United States District Court Judge

                                Plaintiff,

                                       v.

                                                          MDL No. 1431
BAYER HEALTHCARE                                          Civil. No. 08-5758(MJD)(SER)
PHARMACEUTICALS, INC.;
BAYER CORP.; and
BAYER A.G.,

               Defendants.
_________________________________

                                    JOINT STATUS REPORT

          In accordance with the Court’s January 18, 2019 Order (ECF No. 178), Relator Laurie

Simpson (“Relator”) and Defendants Bayer Healthcare Pharmaceuticals, Inc., Bayer Corp., and

Bayer A.G. (“Bayer”) (together, the “Parties”), respectfully submit the following joint status

report.

          Since the last status conference on February 26, 2019, Relator has served her Second

Request for Production and Bayer has served its Responses and Objections to Relator’s First

Request for Production. The Parties have also exchanged draft orders to address: the production

of any protected health information in compliance with HIPAA regulations; the production of

privileged information under Rule 502(d); and the production of electronically-stored

                                                  1
     CASE 0:08-cv-05758-MJD-SER Document 181 Filed 03/19/19 Page 2 of 4



information (“ESI”). The Parties are continuing to meet and confer about the production of

discovery in response to Relator’s First and Second Requests for Production, as well as the entry

of the protective orders described above. The Parties do not believe that there are any discovery

issues that require the Court’s intervention at this time.

       The Parties are available if the Court wishes to discuss the status of discovery at the

conference scheduled for March 26, 2019. However, in light of the foregoing, the Parties believe

that the status conference may be postponed until April 26, 2019.



  Dated: March 19, 2019

   Respectfully submitted,                               Respectfully submitted,


   KESSLER TOPAZ                                         BARTLIT BECK HERMAN
   MELTZER & CHECK LLP                                   PALENCHAR & SCOTT LLP
   /s/ Asher Alavi                                       /s/ Adam Hoeflich
   Asher Alavi
                                                         Philip S. Beck
   aalavi@ktmc.com
                                                         Adam Hoeflich
   David Bocian
                                                         54 W. Hubbard Street, Suite 300
   dbocian@ktmc.com
                                                         Chicago, IL 60603
   280 King of Prussia Road
                                                         (312) 494-4400
   Radnor, PA 19087
   484-270-1402

   Counsel for Relator Laurie Simpson                    SIDLEY AUSTIN LLP
                                                         /s/ Kristin Graham Koehler
                                                         Kristin Graham Koehler (pro hac vice)
                                                         kkoehler@sidley.com
                                                         Ryan C. Morris (pro hac vice)
                                                         rmorris@sidley.com
                                                         Joshua J. Fougere (pro hac vice)
                                                         jfougere@sidley.com
                                                         1501 K Street, N.W.
                                                         Washington, D.C. 20005

                                                         DORSEY & WHITNEY LLP


                                                  2
CASE 0:08-cv-05758-MJD-SER Document 181 Filed 03/19/19 Page 3 of 4



                                     /s/ John Marti

                                     John Marti (#0388393)
                                     marti.john@dorsey.com
                                     Alex P. Hontos (#0388355)
                                     hontos.alex@dorsey.com
                                     Caitlin L.D. Hull (#0398394)
                                     hull.caitlin@dorsey.com
                                     50 South Sixth Street, Suite 1500
                                     Minneapolis, MN 55402
                                     Telephone: (612) 340-2600

                                     Counsel for Defendants Bayer
                                     Corporation, Bayer AG and
                                     Bayer Healthcare Pharmaceuticals, Inc.




                                3
    CASE 0:08-cv-05758-MJD-SER Document 181 Filed 03/19/19 Page 4 of 4



                          CERTIFICATE OF SERVICE

      I certify that on March 19, 2019, the foregoing document was served this day

on all counsel of record via CM/ECF.


                               /s/ Asher S. Alavi




                                        4
